DISMISS; and Opinion Filed June 7, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00414-CV

                           IN THE INTEREST OF Q.H., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-05-20442-U

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                   Opinion by Justice Brown
       Appellant appeals from the trial court’s December 11, 2013 judgment terminating her

parental rights. In a letter dated April 22, 2016, we questioned our jurisdiction over this appeal

because it appeared the notice of appeal was untimely. We instructed appellant to file a letter

brief by May 2, 2016 addressing our jurisdictional concern and cautioned her that failure to do so

may result in dismissal of the appeal without further notice. As of today’s date, appellant has not

filed a response.

       Appeals in parental termination cases follow an accelerated timetable. See TEX. R. APP.

P. 28.4(a). In an accelerated appeal, the notice of appeal is due twenty days after the date the

judgment is signed. See TEX. R. APP. P. 26.1(b). Without a timely filed notice of appeal, this

Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).
       The judgment was signed on December 11, 2013. Accordingly, the notice of appeal was

due December 31, 2013. Appellant filed the notice of appeal in the trial court on April 11, 2016,

more than two years past the deadline.

       Because appellant did not file a timely notice of appeal, this Court lacks jurisdiction.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE




160414F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF Q.H., A CHILD                  On Appeal from the 302nd Judicial District
                                                  Court, Dallas County, Texas.
No. 05-16-00414-CV                                Trial Court Cause No. DF-05-20442-U.
                                                  Opinion delivered by Justice Brown.
                                                  Justices Lang-Miers and Evans participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Judgment entered this 7th day of June, 2016.




                                            –3–